DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020, 1/14/2021, 2/18/2021 and 6/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner fails to establish that a serious burden exists, since the Examiner fails to show that independent or distinct inventions belong to separate subclasses in CPC areas. (Remarks 1-2)
This is not found persuasive because as noted in line number 1 of the office action mailed on 4/15/2022, Species I-III are directed to independent and distinct processes for forming the die pad and the bond pads, and a specific sequence for the step of forming the die pad and the bond pads relative to the step of encapsulating the die and the electrical connections which would require a different field of search such as employing different search strategies/queries, and thus, in order to search for all the features in Species I-III, there would be serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first and second metallization layers" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “wherein the first and second metallization layers are structured to form the die pad and the bond pads after encapsulating the die and the electrical connections” (emphasis added), which is unclear and indefinite, since claim 12 ultimately depends from claim 1 which requires a specific sequence of steps, specifically “forming a die pad and bond pads from the one or more metal layers, the die pad being adjacent to and spaced apart from the bond pads; attaching a die to the die pad; forming electrical connections between the die and the bond pads; encapsulating the die and the electrical connections with an electrically insulating mold compound”, which appear to require the step of forming the die pad and bonds pads to occur before the step of encapsulating the die and the electrical connections, since the claim 1 limitations appear to require the die to be attached to an already formed “die pad” and the electrical connections to formed between the die and already formed “bond pads” both prior to the encapsulation step. Therefore, the limitations of claim 12 appear to contradict the sequence of steps already laid out by the limitations of claim 1.
 For the purposes of prosecution, the limitations related to forming the claimed “die pad” and “bond pads” will be interpreted as being formed “in part” or “partly” such that the sequence of steps outlined in claim 1 can be maintained in view of the limitations of claim 12.
Note the dependent claim 13 necessarily inherit the indefiniteness of the claims on which it depends.
A.	Prior-art rejections based at least in part by Tsuji

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (Patent No. US 6,255,740 B1, hereinafter “Tsuji”).
Regarding independent claim 1, Tsuji discloses a method of forming a semiconductor package, the method comprising: 
providing a panel (i.e., the structure shown in Fig. 17A including elements 26, 27, 28 and 51a) (see Fig. 17A); 
providing one or more metal layers 52 (“pattern layer”, which is formed of metal- Col. 15, Lines 20-24) on an upper surface of the panel (see Fig. 17C); 
forming a die pad 28/52 (i.e., collectively elements 28 and the portions of 52 on 28, and the eventual metal layer formed on the bottom surface of claim 28- Col. 15, Lines 42-45) and bond pads 27/51b/52 (i.e., collectively elements 27 and the portions of 51b and 52 on 27, and the eventual metal layer formed on the bottom surface of claim 27- Col. 15, Lines 42-45) partly from the one or more metal layers 52, the die pad 28/52 being adjacent to and spaced apart from the bond pads 27/51b/52 (see Fig. 17C); 
attaching a die 41 (“semiconductor chip”- Col. 15, Lines 30-32) to the die pad 28/52 (see Fig. 18A); 
forming electrical connections 43 (“wires”- Col. 15, Lines 35-37) between the die 41 and the bond pads 27/51b/52 (see Fig. 18A); 
encapsulating the die 41 and the electrical connections 43 with an electrically insulating mold compound 23a (“resin”- Col. 9, Lines 55-59 and Col. 15, Lines 39-41) (see Fig. 18A); 
removing portions of the panel (Col. 15, Lines 40-45) (see Figs. 18A-18B); and 
exposing the die pad 28/52 and the bond pads 27/51b/52 after encapsulating the die 41 (see Fig. 18B), since the die pad and bond pads are partly formed by elements 28 and 27, respectively, and thereby in Figure 18B the bottom portions of die pad 28/52 and bond pads 27/51b/52 are exposed after portions of 27 and 28 are removed. 
Regarding claim 2, Tsuji discloses wherein the panel is provided to comprise a metal plate 26 (“outer terminal portion”, which is a copper plate- Col. 11, Lines 21-25), and a polymer layer 51a (“insulating layer”, which comprises epoxy resin which is a polymer- Col. 15, Line 1) disposed on the metal plate.
Regarding claim 12, Tsuji discloses wherein the first and second metallization layers (i.e., the metal layers which are formed on the bottoms surfaces of elements 27 and 28, respectively- Col. 15, Lines 42-45) are structured to form in part the die pad and the bond pads after encapsulating the die 41 and the electrical connections 43 (Col. 15, Lines 30-45).
Regarding claim 13, Tsuji discloses wherein removing portions of the panel comprises partly removing the metal plate 26 and the polymer layer 51a after encapsulating the die 31 and the electrical connections 32, and wherein the first and second metallization layers are structured after partly removing the metal plate 26 and the polymer layer 51a (Col. 15, Lines 30-45).
B.	Prior-art rejections based at least in part by Lee

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0260327 A1) in view of Pu et al. (US 2009/0020864 A1, hereinafter “Pu”).
Regarding independent claim 1, Lee discloses a method of forming a semiconductor package, the method comprising: 
providing a panel 150/160/170 (collectively elements 140, 150 and 160) (see Fig. 4A); 
providing one or more conductive layers 150’ (“conductive layer”- ¶0040) on an upper surface of the panel (see Fig. 4B); 
forming a die pad (i.e., middle portion of 150’) and bond pads (i.e., left and right portions of 150’) from the one or more conductive layers 150’, the die pad being adjacent to and spaced apart from the bond pads (see Fig. 4B); 
attaching a die 180 (“chip”- ¶0042) to the die pad (see Fig. 4D); 
forming electrical connections 190 (“bonding wires”- ¶0042) between the die 180 and the bond pads (see Fig. 4D); 
encapsulating the die 180 and the electrical connections 190 with a mold compound M (“molding compound”- ¶0042) (see Fig. 4D); 
removing portions of the panel 150/160/170 (see Fig. 4E); and 
exposing the die pad and the bond pads after encapsulating the die 180 (see Fig. 4E).
Lee does not expressly disclose wherein the one or more conductive layers are formed of metal such that they can be interpreted as the claimed one or metal layers, and wherein the mold compound comprises an electrically insulating material.
Pu discloses a method for forming a semiconductor package comprising forming one or more conductive layers (i.e., “conductive patterns”- ¶0029), which are formed from a metal (¶0029), and forming a molding compound 40 (“molding compound”) which comprises epoxy (¶0024), which is an electrically insulating material (see Figs. 5-9).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee such that wherein the one or more conductive layers are formed of metal such that they can be interpreted as the claimed one or metal layers, and wherein the mold compound comprises an electrically insulating material, such as epoxy, as taught by Pu for the purpose of utilizing suitable and well-known materials for the one or more conductive layers and the molding compound which are preferable and/or commonly used (Pu ¶¶0024, 0029).
Regarding claim 14, Lee discloses wherein the semiconductor package is formed to have a quad flat no leads configuration (¶0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2011/0159643 A1), which discloses a method for forming a semiconductor package comprising forming a die on a die pad and connecting the die to bond pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895